     Case 2:18-cv-02059-GMN-PAL Document 9 Filed 12/12/18 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Christopher A. J. Swift, Esq.
 2   Nevada Bar No. 11291
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rhernandez@wrightlegal.net
 6   Attorneys for Defendant, Seterus, Inc.
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   MIGUEL-ANGEL MARTINEZ,                               Case No.: 2:18-cv-02059-GMN-PAL
10
                    Plaintiff,                            STIPULATION TO EXTEND
11                                                        DEADLINE TO FILE RESPONSIVE
             vs.                                          PLEADING
12
13   SETERUS, INC,                                        (SECOND REQUEST)

14                  Defendant.
15           Plaintiff, Miguel-Angel Martinez (“Plaintiff”), and Defendant, Seterus, Inc. (“Seterus”)
16   (collectively the “Parties”), by and through their counsel of record, hereby stipulate and agree as
17   follows:
18           On October 26, 2018, Plaintiff filed his Complaint [ECF No. 1]. Seterus was served with
19   Plaintiff’s Complaint on October 31, 2018. Plaintiff and Seterus previously agreed to extend the
20   deadline for Seterus to respond to the complaint to December 12, 2018 [ECF No. 8]. The Parties
21   have since discussed extending the deadline for Seterus to file its responsive pleading by another
22   two weeks.
23           WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Seterus to
24   file its responsive pleading to December 26, 2018.
25   /././
26   /././
27   /././
28   /././



                                                 Page 1 of 2
     Case 2:18-cv-02059-GMN-PAL Document 9 Filed 12/12/18 Page 2 of 2




 1          This is the second stipulation for extension of time for Seterus to file its response to
 2   Plaintiff’s Complaint. The parties request this extension in order to continue discussing possible
 3   resolution without incurring additional fees. The extension is requested in good faith and is not
 4   for purposes of delay or prejudice to any other party.
 5
 6    DATED this 12th day of December, 2018.              DATED this 12th day of December, 2018.
 7    WRIGHT, FINLAY & ZAK, LLP                           HAINES& KRIEGER, LLC

 8    /s/ Ramir M. Hernandez                              /s/ Shawn W. Miller
      Christopher A. J. Swift, Esq.                       David H. Krieger, Esq.
 9    Nevada Bar No. 11291                                Nevada Bar No. 9086
      Ramir M. Hernandez, Esq.                            Shawn W. Miller, Esq.
10    Nevada Bar No. 13146                                Nevada Bar No. 7825
      7785 W. Sahara Ave., Suite 200                      8985 S. Eastern Avenue, Suite 350
11
      Las Vegas, NV 89117                                 Henderson, Nevada 89123
12    Attorneys for Defendant, Seterus, Inc.              Attorney for Plaintiff, Miguel-Angel Martinez

13
14
15
16                                                        IT IS SO ORDERED:

17
                                                          ___________________________________
18                                                        UNITED STATES MAGISTRATE JUDGE
19                                                                 December 13, 2018
                                                          DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                 Page 2 of 2
